 

Exhibit 10.9

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is executed as of August 2, 2016 (the “Effective Date”), by and
between LIGHTSTONE ACQUISITIONS VI LLC, a Delaware limited liability company
(“Assignor”), and LVP H2S SEATTLE LLC, a Delaware limited liability company
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, Tukwila Hotel Ownership, LLC (“Seller”) and Assignor are parties to
that certain Agreement of Purchase and Sale dated as of May 9, 2016 (as amended,
the “Agreement”), pursuant to which Seller has agreed to sell and Assignor has
agreed to purchase the hotel known as the “Home 2 Suites by Hilton – Seattle
Airport” located at 380 Upland Drive, Tukwila, WA 98188; and

 

WHEREAS, Assignor desires to assign to Assignee (which is an Affiliate of
Assignor) all of its right, title and interest in and to the Agreement, and
Assignee desires to accept all of Assignor’s right, title and interest in and to
the Agreement and assume Assignor’s obligations under the Agreement.

 

NOW THEREFORE, in consideration of the above recitals incorporated herein and
the mutual promises and covenants contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, Assignor and Assignee agree as follows:

 

1.          Assignment and Assumption of the Agreement. Pursuant to Section 14.6
of the Agreement, Assignor hereby assigns, transfers and conveys to Assignee all
of Assignor’s right, title, interest in, and delegates to Assignee all of
Assignor’s duties, undertakings, agreements, obligations and covenants under,
the Agreement, and Assignee hereby accepts such assignment, transfer and
conveyance of the Agreement, and hereby assumes and agrees to be bound by and to
perform and observe all of the duties, undertakings, agreements, obligations and
covenants under the Agreement that are to be performed by Assignor thereunder in
accordance with the terms of the Agreement, including without limitation,
obligations that may arise due to conditions existing prior to the Effective
Date. Assignor shall continue to remain primarily liable under the Agreement
until the Closing under the Agreement.

 

2.          Representations and Warranties. Assignor represents and warrants to
Assignee that Assignor has full power, authority and right to execute and
deliver this Assignment. Assignee represents and warrants to Assignor that
Assignee has full power, authority and right to execute and deliver this
Assignment.

 

3.          Reliance. This Assignment may be relied upon as conclusive proof
that the Agreement has been assigned to Assignee.

 

 

 

 

4.          Further Assurances. Assignor and Assignee each covenants and agrees
to hereafter execute and acknowledge any and all agreements, contracts, leases,
licenses, applications, verifications and such other additional instruments and
documents as may be reasonably requested by the other party hereto in
furtherance of this Assignment or to carry out the intent hereof.

 

5.          Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the successors and assigns of Assignor and Assignee.

 

6.          Counterparts. This Assignment may be executed in one or more
counterparts, and by facsimile signature, each of which shall be deemed an
original and all of which, taken together, shall be construed as a single
instrument.

 

[Signatures appear on following pages]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above set forth.

 

  ASSIGNOR:       LIGHTSTONE ACQUISITIONS VI LLC,   a Delaware limited liability
company         By: /s/ Joseph E. Teichman     Joseph E. Teichman, Executive
Vice President         ASSIGNEE:       LVP H2S SEATTLE LLC,   a Delaware limited
liability company         By: /s/ Joseph E. Teichman     Joseph E. Teichman,
Executive Vice President

 

 3 